Case 2:20-cv-01609-CCC-MF Document 9 Filed 06/04/20 Page 1 of 3 PageID: 131




Raziye Andican, Esq.
SMITH, CURRIE & HANCOCK LLP
1950 Old Gallows Road, Suite 750
Tysons, Virginia 22182
Telephone: (703) 506-1990
Facsimile: (703) 506-1140
Attorneys for Defendants

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


 SAKET CHAUDHARI AND
 SATYENDRA CHAUDHARI                               Case No. 2:20-cv-01609-CCC-MF

         Plaintiffs,
                                                                Civil Action
 v.
                                                          NOTICE OF MOTION
 MATTHEW PARKER,
 PARKER CONSULTING SERVICES, INC.,
 AND JOHN DOES (1-10) (representing
 unknown liable defendants)

        Defendants.


       PLEASE TAKE NOTICE Defendants Matthew Parker and Parker Consulting Services,

Inc. (collectively “Defendants”) will move the Honorable Claire C. Cecchi, U.S.D.J. on July 6,

2020 for an Order dismissing Plaintiffs’ Amended Complaint.

       In support of the motion, Defendants respectfully refers this Court to the accompanying

Memorandum of Law. A proposed form of Order is also provided.
Case 2:20-cv-01609-CCC-MF Document 9 Filed 06/04/20 Page 2 of 3 PageID: 132




                                         Respectfully submitted,

                                         SMITH, CURRIE & HANCOCK LLP


                                         s/ Raziye Andican
                                         Raziye Andican, Esq.
                                         1950 Old Gallows Road, Suite 750
                                         Tysons, Virginia 22182
                                         Telephone: 703-506-1990
                                         Facsimile: 703-506-1140
                                         Email: randican@smithcurrie.com
                                         Attorneys for Matthew Parker and Parker
                                         Consulting Services, Inc.

Dated: June 4, 2020




                                     2
Case 2:20-cv-01609-CCC-MF Document 9 Filed 06/04/20 Page 3 of 3 PageID: 133




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 4, 2020, a copy of the foregoing Motion to Dismiss was filed

electronically through the Court’s electronic system upon:

                                       Stephen N. Dratch
                                       Franzblau Dratch
                                  A Professional Corporation
                                             Plaza I
                                   354 Eisenhower Parkway
                                 Livingston, New Jersey 07039
                                    sdratch@njcounsel.com




                                                             s/ Raziye Andican
                                                             Raziye Andican, Esq.
                                                             SMITH, CURRIE & HANCOCK LLP
                                                             1950 Old Gallows Road, Suite 750
                                                             Tysons, Virginia 22182
                                                             Telephone: 703-506-1990
                                                             Facsimile: 703-506-1140
                                                             Email: randican@smithcurrie.com


Dated: June 4, 2020




                                               3
